Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

FINAL OFFICE ACTION
 	This Office Action addresses U.S. Application No. 16/209,330, which is a divisional of reissue Application No. 15/073,618 (hereinafter, the '618 application), which is a reissue of U.S. Application No. 13/333,795 (hereinafter, the '795 application), entitled “INFORMATION PROCESSING APPARATUS AND CACHE CONTROL METHOD”, which issued as U.S. Patent No. 8,677,061, (hereinafter, the '061 patent).  The status of the claims is as follows: 
Claims 16 is an amended original patent claim.  
Claims 17-22 and 24-27 are new claims added in this reissue application. 
Claims 16-22 and 24-27 are pending.

PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The statement of error in the declaration filed June 12, 2020 is as follows:
“An error, which is a statutory basis for reissue, is that the U.S. Patent No.
8,677,061 does not include an independent claim which recites a feature that ‘the storage device comprising a controller, a magnetic recording disk, and a flash memory whose access speed is higher than an access speed of the magnetic recording disk.’ New claim 23 in this application is an exemplary claim that recites this feature.”

The reissue oath/declaration filed with this application is objected to as defective (see 37 CFR 1.175 and MPEP § 1414) because the errors identified in the June 12, 2020 declaration are no longer being relied upon as a basis for reissue, due to the amendment filed April 6, 2022. 
Note MPEP § 1414.03(I), which states, “where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment). See 37 CFR 1.175(d). Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.”
	Pursuant to 37 CFR 1.67(a), the applicant may submit an inventor's oath or declaration meeting the requirements of 37 CFR 1.63, 1.64, or 1.162 to correct any deficiencies or inaccuracies present in an earlier-filed inventor's oath or declaration.  In this particular situation, a new oath or declaration is not mandatory and the corrected statement of error may instead be included with applicant’s remarks made in any reply to this Office action.
	
REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
 	
Defective Reissue Declaration
 	Claims 16-22 and 23-27 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251.  The declaration is defective for the reasons set forth above with regard to the objections to the declaration.  See 37 CFR 1.175. 

	Note -	The following language is suggested to overcome this objection to the declaration and the corresponding rejections of the claims:
	At least one error upon which reissue is based is the failure to claim additional features of the invention.  As an example, original claim 16 of the patent failed to recite “the processor outside of the storage device” or “storing in the volatile memory, by the processor executing the cache driver, first cache management information to
manage cache data cached in the second nonvolatile storage module; at shutdown of the information processing apparatus, requesting, by the processor executing the cache driver, the controller to write the first cache management information into the second nonvolatile storage module as second cache management information; and at boot-up of the information processing apparatus, using, by the controller referring to the second cache management information, the at least part of the area in the second nonvolatile storage module as the cache for the first nonvolatile storage module.” 
In contrast, however, newly amended claim 16 of this reissue application corrects these errors by including each of these features of the invention.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a  rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Three Prong Analysis:
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
(A)	Regarding Prong (A), the MPEP states:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder:
controller
processor
storage device
first nonvolatile storage module
second nonvolatile storage module
volatile memory
These limitations meet Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:
(B) 	the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

None of the claim limitations listed in Prong (A) above is modified by functional language.  Thus, these limitations do not meet Prong (B) of the analysis.
Because all three prongs of the analysis have not been met, these terms do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

CLAIM REJECTIONS - 35 USC § 103
The previous rejections of claims 16-23 are hereby withdrawn due to the amendment filed April 6, 2022.

ALLOWABLE SUBJECT MATTER
Claims 16-22 and 24-27 include allowable subject matter.  
These claims are rejected based on a defective declaration.  However, the objection to the declaration and the corresponding rejection of the claims under 35 U.S.C. §251 would be withdrawn upon submission of a corrected statement of error.  The examiner has provided a suggested statement of error on pages 4-5 of this Office action, as a proper basis for reissue. 

Prior Art
None of the references made of record in this application, whether by applicant or the examiner, are deemed to teach or suggest each and all of the features of claims 16-22 and 24-27.
As noted in the previous Office action, Horning, U.S. Patent No. 5,420,998 (“Horning”) and Percival, U.S. Patent No. 5,577,226 (“Percival”) are particularly relevant to the claims. Horning teaches cache control method of an information processing apparatus (Figure 1, shown below) which comprises a storage device, the storage device (dual disk drive 10) comprising a (controller 22), a first nonvolatile storage module / magnetic disk (hard disk 42), and a second nonvolatile storage module / flash memory (buffer 50, and see below) whose access speed is higher than an access speed of the first nonvolatile storage module (see column 2, lines 45-46), the method comprising:
executing, by a processor (the CPU of host 18, working in conjunction with disk processor 30; in such cases, the host is usually in charge and any peripheral processors operate according to the instructions issued from the host processor, and this is certainly the case here, as demonstrated by the operations shown in Figures 2-5C; note particularly - Figures 3A-3C demonstrate that host 18 determines what the configuration of the disk drive should be) that executes an operating system (see below), a cache driver (see below) that uses at least part of an area in the second nonvolatile storage module as a cache (cache 54) for the first nonvolatile storage module.

    PNG
    media_image1.png
    470
    644
    media_image1.png
    Greyscale

Further, if the dashed line in Figure 1 of Horning were to include host 18 and drive 10 within a single container, the host/memory structure would look very much like Figure 1 of the present invention, shown below:

    PNG
    media_image2.png
    536
    708
    media_image2.png
    Greyscale

Regarding the use of flash memory, Horning used an SSD and flash memory was the most common type of SSD in use at that time.
Regarding the use of an operation system to control the information processing apparatus, Percival taught such an example of an operating system used by the host computer (note Percival, OpenVMS system (14) and column 2, lines 60-61, “a computer running an OpenVMS operating system”).
Regarding the use of a cache driver, Percival taught this as working in conjunction with the operating system to allocate cache areas (note Percival, cache driver 10 and column 3, lines 19-20, “cache driver (10) is first loaded on the operating system”).
However, the Horning/Percival combination described above fails to teach or suggest additional features of independent claim 16, including:
“storing in the volatile memory, by the processor executing the cache driver, first cache management information to manage cache data cached in the second nonvolatile storage module; 
at shutdown of the information processing apparatus, requesting, by the processor executing the cache driver, the controller to write the first cache management information into the second nonvolatile storage module as second cache management information; and 
at boot-up of the information processing apparatus, using, by the controller referring to the second cache management information, the at least part of the area in the second nonvolatile storage module as the cache for the first nonvolatile storage module.”
Consequently, claims 16-22 and 24-27 are allowable over the prior art of record.
  
	CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is (571)272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees:
/C.M.T./Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992